762 N.W.2d 505 (2009)
Elbert BUTLER, III, as Next Friend of Elbert Butler, IV, a Minor, Plaintiff-Appellee,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 136521, COA No. 275679.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the April 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are *506 not persuaded that the questions presented should be reviewed by this Court.